Citation Nr: 1012474	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-34 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 
1956 to February 1959.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In January 2010, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record.  

The issue of entitlement to service connection for tinnitus 
has been raised by the record, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).   (See, 
private examiner's letter of February 2010).  Therefore, the 
Board does not have jurisdiction over it and it is referred 
to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran was exposed to acoustic trauma during service 
and the Veteran's hearing loss is reasonably related to his 
military service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral defective 
hearing have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
need not be further considered.  

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service, and for some disorders if manifested within the 
first post-service year. 38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.307, 3.309 (2009).  

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the 
results of audiometric testing during a claimant's period of 
active military service in order for service connection to 
be granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related 
to service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required 
in a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.  
Hearing disabilities are determined for VA purposes using 
criteria provided under 38 C.F.R. § 3.385 (2009).

The Veteran claims that he was exposed to acoustic trauma in 
service working detonating bombs.  He states this was done 
on a daily basis.  The Veteran's DD 214 shows that his MOS 
was combat engineer.  His service treatment records and 
service personnel records are unavailable, having been 
destroyed in fire at the NPRC.  When, as here, a Veteran's 
service records are unavailable through no fault of the 
appellant's own, the VA's duty to assist, duty to provide 
reasons and bases for its findings and conclusions, and duty 
to consider carefully the benefit-of-the-doubt rule, are 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, 
the threshold for allowance of a claim is not lowered and 
the need for probative medical nexus evidence causally 
relating the current disability at issue to service is not 
eliminated; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  Russo v. Brown, 9 Vet. 
App. 46 (1996).

Here, the first concern is determining if the Veteran was 
exposed to acoustic trauma during service.  As noted, his 
MOS was combat engineer.  Additionally the Veteran has 
supplied lay statements from service comrades attesting to 
the fact that the Veteran served with them and was exposed 
to acoustic trauma in service detonating bombs without 
protective hearing gear.  (See notarized statement of 
January 2008 from Alan Lacy, and notarized statement of 
Robert Strahlman dated in March 2008).  The Veteran has also 
provided credible testimony before the undersigned regarding 
his exposure to acoustic trauma during service.  During his 
hearing, he offered into evidence photos of himself during 
service working with bombs.  Given the above, exposure to 
acoustic trauma is conceded. 

The Veteran has also submitted notarized lay statements from 
two persons who state they were supervisors when the Veteran 
came to work for them at the Hollywood Police Department 
beginning in 1960.  It was stated that it was quite obvious 
that the Veteran had a hearing loss at that time, and that 
he sought medical help at that time.  It was stated that the 
Veteran began wearing hearing aids in the mid 1960's.  

Private records show that in June 1997, the Veteran was seen 
for ear complaints and chronic otitis externa was diagnosed.  
February 2001, the Veteran was seen for progressive hearing 
loss over the years. Sensorineural hearing loss was 
diagnosed.  In November 2002, it was noted that his crusting 
in both ears was hindering his hearing aid usage.  He was 
seen in 2005 for right ear complaints and sensorineural 
hearing loss was found.   On an August 2005 audiogram, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
80
80

100
LEFT
35
35
65

90

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and in the left ear.  

In an August 2007 letter, a private examiner stated that the 
Veteran has been a patient of his for many years and has had 
sensorineural hearing loss over the years.  The Veteran's 
history of serving in the military in the bomb disposal unit 
was noted and of his hearing complaints during and after 
service.  The examiner stated that he examined the Veteran 
in August 2007 and that due to the asymmetry of his speech 
discrimination and sensorineural hearing loss he believed 
that this is all due to concussive noise trauma from 
detonating bombs in the military.  He stated that he 
believed that the Veteran's hearing loss is military 
related.   

In a February 2010 letter the above noted examiner again 
stated that the Veteran's hearing loss is related to his 
service in the Army in a bomb disposal unit.  He also 
submitted an audiogram report dated in February 2010 showing 
the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
85
95
85

100
LEFT
70
70
85

95


Here, the record shows that the Veteran was exposed to 
acoustic trauma in service.  The record shows that he has 
hearing loss by VA standards. (the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater).  He has stated that 
he has had hearing loss since service.  While the service 
treatment records are unavailable, the Veteran is competent 
to describe his symptoms.  The Board notes that Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss the pain and other 
experienced symptoms.  See e.g. Layno v. Brown, 6 Vet. App. 
465 (1994).  Furthermore, lay evidence concerning continuity 
of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  Further, the Veteran has submitted credible 
notarized statements from his former supervisors who state 
that he had hearing difficulties beginning in 1960 and 
thereafter.  His wife has testified as to his hearing 
problems for many years.  This supports his claim of 
continuing hearing loss during service and thereafter and 
supports his credibility.  

The Veteran has been diagnosed with hearing loss related to 
the inservice noise exposure.  This finding is highly 
probative of this issue and is credible evidence associating 
the diagnosed hearing loss with service.  The finding stands 
uncontradicted in the record.  While the examiner did not 
have access to the claims file, a medical finding may not be 
discounted solely because the examiner did not review the 
claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008).  And the Board may not simply disregard a 
medical opinion solely on the rationale that the medical 
opinion was based upon a history given by the Veteran.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn 
v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on 
Veteran's statement renders a medical report incredible only 
if the Board rejects the statement of the Veteran).  Here 
the history provided by the Veteran is supported by the 
clinical record.  In view of the above, the Board finds that 
service connection for bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


